Order entered December 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01036-CV

                                  HEJIN HONG, Appellant

                                               V.

                        NATIONS RENOVATIONS, LLC, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-00212-D

                                           ORDER
       We GRANT appellant’s December 18, 2015 unopposed second motion for an extension

of time to file a brief. Appellant shall file a brief by JANUARY 8, 2016.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE